PLACEMENT AND COMPACTION OF OBJECTS VIA VACUUM
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Devin Looijen on 1/18/2022.
Claim 1 (Currently Amended) A method for picking up, placing, and compacting an object, the method comprising: covering a part of an object with an impermeable membrane; applying a first negative pressure via an end effector that is sufficient to offset any air leaks between a first portion of the impermeable membrane and the object, thereby forming a suction hold that secures the object to the impermeable membrane; transporting the object to a rigid tool while the suction hold is retained; and applying a second negative pressure via the end effector that offsets air leaks between a second portion of the impermeable membrane and the rigid tool, thereby forming a suction hold that compacts the object to the rigid tool.
Claims 11-20 cancelled.
Claim 21 (Currently Amended) The method of claim 1 wherein: transporting the object comprises operating one or more actuators to drive the end effector into position over the rigid tool while the first and second negative pressure continues to be applied.
Claim 22 (Currently Amended) The method of claim 1 further comprising: adjusting an intensity of pumping operations in order to maintain the first and second negative pressure at a constant amount.
first and second negative pressure is maintained by evacuating an equal or greater amount of air than is lost via the air leaks.
Claim 27 (Currently Amended) The method of claim 1 wherein: the first negative pressure is applied via passages in a manifold.
Allowable Subject Matter
Claims 1-10 and 21-30 allowed.
The following is an examiner’s statement of reasons for allowance: The closest art identified, Stewart (US20130036922) teaches a method for picking up, placing, and compacting an object (50), the method comprising: covering a part of an object with an impermeable membrane (38) (Fig. 22; [0008]); applying a negative pressure via an end effector (30) that is sufficient to offset any air leaks between a first portion of the impermeable membrane and the object, thereby forming a suction hold that secures the object to the impermeable membrane (Figs. 22; [0031] lines 8-10; [0032] lines 15-18); and transporting the object to a rigid tool while the suction hold is retained ([0032] lines 15-18). Stewart does not anticipate nor render obvious, applying a negative pressure via the end effector that offsets air leaks between a second portion of the impermeable membrane and the rigid tool, thereby forming a suction hold that compacts the object to the rigid tool.  Because sections (36a) do not contain slits for a negative pressure in the second portion of the impermeable membrane, the object cannot be compacted by the second portion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBIE E QUANN whose telephone number is (571)272-5304. The examiner can normally be reached 6:30 AM - 3:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABBIE E QUANN/Examiner, Art Unit 3723                                                                                                                                                                                                        
/TYRONE V HALL JR/Primary Examiner, Art Unit 3723